Citation Nr: 1013223	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  05-19 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to temporary total evaluations under 38 C.F.R. 
§ 4.30 for periods of convalescence following surgery 
performed on the Veteran's service-connected bilateral foot 
disability in September 1997, December 1997, and April 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1977 to June 
1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In August 2007 the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

In October 2007 the Board issued a decision in which it 
adjudicated the issue listed above on the title page.  The 
Veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Veterans Court).  In June 2009 the 
Veterans Court issued a Memorandum Decision vacating the 
October 2007 Board decision and remanding the matter to the 
Board for further proceedings consistent with the Veteran 
Court's decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to make reasonable efforts to assist claimants 
in obtaining evidence necessary to substantiate a claim for 
VA benefits so long as the claimant adequately identifies 
those records and provides authorization for their release 
to VA.  38 U.S.C.A. § 5103A.  

Service connection is in place for disabilities of the 
Veteran's feet.  The Veteran has reported that he underwent 
surgery in treatment of disabilities of the feet.  He claims 
that a period of convalescence followed those surgeries for 
which he is entitled VA benefits.  

During the August 2007 Board hearing the Veteran testified 
that in September 1997 he underwent surgery at the VA 
medical facility in Phoenix, Arizona consisting of placement 
of screws in both feet.  2007 Board hearing transcript at 3-
5.  He testified that in December 1997 he underwent surgical 
removal of a screw from the left foot, had surgery of the 
right foot, and had a K-wire placed in one of his feet.  Id 
at 6-7.  The Veteran testified that this December 1997 
surgery took place at a VA medical facility in St. Louis, 
Missouri.  Id. at 7.  He testified that his first treatment 
in St. Louis was on December 2, 1997.  Id. at 12.  

In the June 2009 decision, the Veterans Court agreed with 
the Secretary's assessment that it is "possible" that 
treatment of the Veteran at the Phoenix VAMC on September 
25, 1997 may have been the surgery claimed by the Veteran.  
Hence, on remand, the RO/AMC must make efforts to obtain 
records of treatment of the Veteran on September 25, 1997.  
Such efforts must continue until the records are obtained 
and associated with the claims file or it is determined that 
the records do not exist.  

Of record is a December 2, 1997 VA record indicating removal 
of a screw from the Veteran's left foot.  This document was 
provided by the Veteran.  No other records directly 
documenting this December 1997 treatment are associated with 
the claims file.  On Remand, the RO/AMC must make efforts to 
obtain records of treatment of the Veteran on December 2, 
1997 and any additional records related to that treatment.  
Such efforts must continue until the records are obtained 
and associated with the claims file or it is determined that 
the records do not exist.  

Of record are VA records, submitted by the Veteran, noting 
surgical treatment in April 1999.  These records were 
printed at VA HEARTLAND-EAST, VISN 15 and one of the 
documents is listed as from St. Louis Mo. VAMC - JC 
Division.  

On Remand, VA must make efforts to obtain records of this 
treatment and follow-up treatment and continue to do so 
until all records are obtained or it is determined that the 
records do not exist.  

In this regard, the Board must note that the Veteran is not 
clear regarding the treatment dates in question, how many 
treatments were involved, how long the treatment lasted, and 
what dates he is requesting temporary 100% compensation.  
For example, in the Court decision of June 2009, the Court 
cited to the fact that the appellant is appealing for 
"[five] suger[ies] which I haven't receive[d] up to the 
present day and time."  Court decision at page one.  This is 
not an accurate statement as it compares to the Veteran's 
written statement dated April 2008 (received at the VA in 
July 2008), when the Veteran indicated six surgeries.  At 
the hearing held before the undersigned, he cited five 
surgeries at issue at several VAMCs across the country many 
years ago.  In his June 2005 appeal to the Board, the 
Veteran cited two surgeries.  The Board attempted to obtain 
clarification from the Veteran at his hearing, with only 
limited success.  This makes the effort to fully address 
this case highly complex in light of the instructions from 
the Court.  For example, while the Court commends the 
representative of the Secretary for his "candor", the 
representative of the Secretary did not address the issue of 
how the VA can adequately assist the Veteran when his 
statements regarding his treatment and what he wants from VA 
change over time.  The Board attempted to address this issue 
in its prior decision.  

The Veteran's representative is asked to provide clear 
clarification to the Board as to exactly what the Veteran's 
requests in this case beyond the temporary total disability 
evaluations they RO has already granted.  Specific dates 
should be cited.   

Accordingly, the case is REMANDED for the following action:

1.  Make efforts to obtain records of 
August 1, 1997 to March 31, 1998 records 
of treatment of the Veteran's feet at VA 
medical facilities in Phoenix, Arizona and 
St. Louis Missouri and April 1, 1999 to 
August 1, 1999 records of treatment of the 
Veteran's feet at VA medical facilities in 
St. Louis Missouri.  Document all requests 
for such records and all responses to the 
requests.  Efforts to obtain these records 
must continue until the records are 
obtained or it is determined that the 
records do not exist.  Associate all 
obtained records with the claims file.  If 
records from these periods are not 
obtained, provide the Veteran of notice of 
such consistent with the provisions of 
38 C.F.R. § 3.159(e).  A detailed report 
regarding the efforts to locate these 
alleged treatment records should be 
included in the claims file.  

2.  Then, conduct any additional 
development as indicated. 

3.  After completing the above, 
readjudicate the matter on appeal.  If the 
benefit sought is not granted in full, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and an appropriate opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


